DETAILED ACTION
This communication is in response to Applicant’s amendment filed July 22, 2021. Claims 1-20 are pending and are directed towards method, system and program product for FEDERATED MOBILE DEVICE MANAGEMENT. Examiner acknowledges Applicant’s amendment to specification, and therefore withdraws the previous office action’s objections to the specification. However, the rejection under 35 USC § 102 is maintained. The rejection is stated below

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-8 and 14-16 are objected by dependency on claims 5 and 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hinton et al. U.S. Patent No. 7,562,382 B2 and Green et al. U.S. Patent Pub No. 2016/0088017 A1.

Hinton and Green fail to teach the limitations “authenticate the second management service for federated device management of the client device with a first management service; receive the second device management data from the second management service; and evaluate the device management data from the second management service for conformity with a baseline management policy of the first management service” of claim 5 in combination with other limitations. Claim 13 recites similar features. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heather Hinton et al. U.S. Patent No. 7,562,382 B2, (hereinafter “Hinton”).

As per claim 1. Hinton teaches a non-transitory computer-readable medium embodying program code for affiliated device management executable in at least one computing device, the program code, when executed by the at least one computing device, being configured to cause the at least one computing device to at least: 
enroll a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); 
identify a change in affiliation associated with at least one of the client device or the second management service (There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10); and 
(the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

 As per claim 2,  Hinton teaches the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: transmit a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 3,  Hinton teaches the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: delete the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 4, Hinton teaches the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: update device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 9, Hinton teaches a method for affiliated device management, comprising:
enrolling a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); 
(There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10); and 
causing the client device to check in for a device management update based on the change in affiliation (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 10, Hinton teaches the method according to claim 9, further comprising: transmitting a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 11, Hinton teaches the method according to claim 9, further comprising: deleting the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 12, Hinton teaches the method according to claim 9, further comprising: updating device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 17, Hinton teaches a system for affiliated device management, comprising:
at least one memory device to store computer-readable instructions thereon (Examples of computer readable media include media such as EPROM, ROM, tape, floppy disc, hard disk drive, RAM, and CD-ROMs. Hinton, Col. 66 Lines 10-12); and 
a first management computing device implementing a first management service and configured, through execution of the computer-readable instructions (the processes of the present invention are capable of being distributed in the form of instructions in a computer readable storage medium and a variety of other forms. Hinton, Col. 66 Lines 7-10), to at least: 
enroll a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); 
identify a change in affiliation associated with at least one of the client device or the second management service (There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10); and 
cause the client device to check in for a device management update based on the change in affiliation (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 18, Hinton teaches the system according to claim 17, wherein the first management computing device is further configured to at least: transmit a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 19, Hinton teaches the system according to claim 17, wherein the first management computing device is further configured to at least: delete the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 20, Hinton teaches the system according to claim 17, wherein the first management computing device is further configured to at least: update device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. § 103 rejection submitted on 07/22/2021 have been fully considered but they are not persuasive.

Applicant’s argues regarding independent claims 1, 9 and 17 that the primary reference Hinton does not disclose a computing device configured to "identify a change in affiliation associated with at least one of the client device or the second management service" and "cause the client device to check in for a device management update based on the change in affiliation,". 

In Response:
Examiner respectfully disagrees with Applicant’s assertion. Applicant’s representative pointed in the remarks to the specification that indicating when a change in affiliation can occurs (A change in affiliation can occur if the management computing environment 40 and the affiliate management computing environment 42 are no longer trusted partners with each other. As another example, a change in affiliation can occur if the user of the client device 30 is no longer working with an affiliate company associated with the affiliate management computing environment 42, strays outside a certain geolocation boundary, or rejects some requirement of federated mobile device management. Para [0058]). 
However, the claims are silent regarding these examples of a change in the affiliation, and therefore, given the broadest reasonable interpretation of the claimed limitations, a change in affiliation could be a change in the configuration file for any of the affiliated component (There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10)(Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17). Also, a change in the affiliation could be a new federation partner joining the federation, which will requires an update for the configuration file or the trust information for the federation partners. 
(the process can include the federation manager 70 reverting the device management data for the client device 30 back to a previous state. In other words, the federation manager 70 prepares the client device 30 for an update of device management policies, compliance rules, and configuration data which remove or replace any policies, rules or configuration data from the affiliate management computing environment 42. Additionally or alternatively, the federation manager 70 can delete any device management data stored in the federated management data 56 which was received from the affiliate management computing environment 42. Spec, para [0059]). 
In a similar way, Hinton teaches updated the configuration file and the trusted information between federation partners (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).
Therefore, give the broadest reasonable interpretation, the primary reference Hinton teaches the claimed limitations identify a change in affiliation associated with at least one of the client device or the second management service and cause the client device to check in for a device management update based on the change in affiliation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492